Citation Nr: 1329247	
Decision Date: 09/12/13    Archive Date: 09/20/13

DOCKET NO.  10-44 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to a higher initial rating in excess of 30 
percent for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

Bordewyk, Alicia R.


INTRODUCTION

The Veteran served on active duty from June 1969 to January 
1972.  

This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a October 2009 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Atlanta, Georgia, which, in pertinent part, granted 
service connection for PTSD, with a 30 percent rating 
assigned, effective April 8, 1999.

The claim was remanded in June 2011 for additional 
development.  Unfortunately, further development is 
necessary in order to properly adjudicate the claim.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In its June 2011 remand, the Board requested that the 
Veteran be provided with a new VA examination to assess the 
severity of service-connected PTSD.  A new examination was 
provided in August 2011.  

During that examination, the Veteran reported that he 
continued to receive VA mental health treatment, including 
at the Dublin VA medical center (VAMC) and the Perry 
Community Based Outpatient Clinic (CBOC).  The last VA 
treatment of record is dated in September 2010.  Therefore, 
there are outstanding VA treatment records relevant to this 
claim.    

Where VA has constructive and actual knowledge of the 
availability of pertinent reports in the possession of the 
VA, an attempt to obtain those reports must be made.  See 
Bell v. Derwinski, 2 Vet. App. 611 (1992).  All relevant 
records in VA's possession must be obtained. 

In addition, the Board requests that a new VA examination be 
obtained to assess the current severity of PTSD.  To this 
end, the Board notes that the August 2011 VA examiner found 
that the service-connected symptomatology resulted in 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks, although generally functioning 
satisfactorily, with normal routine behavior, self-care, and 
conversation.  However, during the examination, the Veteran 
reported symptoms which may suggest more severe impairment, 
such as impaired judgment, panic attacks, suicidal ideation, 
and the inability to obtain and maintain effective work and 
social relationships.  The Board requests that the examiner 
provide a rationale or greater detail in support of any 
findings regarding the level of the Veteran's impairment.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA medical 
records and associate them with the claims 
file or Virtual VA.  
All efforts to obtain these records must 
be documented in the claims file.  Such 
efforts should continue until they are 
obtained, it is reasonably certain that 
they do not exist, or that further efforts 
would be futile.  

2.  Once the above development has been 
completed, provide the Veteran with a new 
VA examination with a qualified 
psychologist or psychiatrist to determine 
the current severity of his service-
connected PTSD.  The claims folder, 
including any relevant evidence in Virtual 
VA, must be made available to the examiner 
in conjunction with the examination and 
the examiner should acknowledge review of 
such in the examination report or in an 
addendum.

The examiner should provide an opinion as 
to the severity of the service-connected 
symptomatology and its impact on 
occupational and social functioning.  The 
examiner is requested to thoroughly 
explain any findings regarding the current 
level of impairment that are made.  

The examiner is also requested to opine as 
to whether the Veteran's service-connected 
symptomatology prevent him from obtaining 
and maintaining employment, for which his 
education and experience would otherwise 
qualify him.  

The rationale for all opinions should be 
provided.

3.  The agency of original jurisdiction 
(AOJ) should review the examination report 
to ensure that it contains the 
information, opinions, and rationales 
requested in this remand.

4.  After completion of all requested and 
necessary development, the AOJ should 
review the record in light of the new 
evidence obtained.  If any benefit for 
which there is a perfected appeal remains 
denied, the Veteran and his representative 
should be furnished with a supplemental 
statement of the case.  Once they are 
afforded an opportunity to respond, the 
claim should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence 
and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2012).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2012).


